DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou US 2008/0185697 in view of Shoji US 2006/0054901.
Regarding claim 1, Chiou shows in fig.6,7, a semiconductor device including: a lead frame (212) on which a semiconductor element (220) is mounted; a first insulating resin member (240) sealing a mounting surface, of the lead frame (212), on which the semiconductor element (220) is mounted; and a second insulating resin member (250d) sealing a heat dissipating surface, of the lead frame (212,214), opposite to the mounting surface, wherein the second insulating resin member (250) contains a filler, and the second insulating resin member (250) includes a thin molded portion formed in contact with the heat dissipating surface of the lead frame (214), the thin molded portion having a thickness, the semiconductor device includes, at an interface between the first insulating resin member (240) and the second insulating resin member (250), a mixture layer in which these resins are mixed with each other (intersection portion located adjacent to 212).  
Chiou differs from the claimed invention because he does not explicitly disclose a device a filler having a maximum diameter of 0.02 mm to 0.075 mm; thin molded portion having a thickness 1.1 times to 2 times the maximum diameter of the filler.
Shoji discloses a device a filler having a maximum diameter of 0.02 mm to 0.075 mm; thin molded portion having a thickness 1.1 times to 2 times the maximum diameter of the filler [0239](discloses thickness of the molded portion, the diameter could also be calculated)
       	Shoji is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Chiou. Therefore, at the time the 
Regarding claim 2 Chiou in view of Shoji discloses a semiconductor device wherein a lead frame (214) space filled portion which is a portion of the second insulating resin member (250) is formed in at least a portion of a space between two separated regions of the lead frame.  
Regarding claim 3 Chiou in view of Shoji discloses a semiconductor device including depressions and projections at a side surface of the lead frame (214) on which the lead frame space filled portion is formed.  
Regarding claim 4 Chiou in view of Shoji discloses a semiconductor device wherein the depressions and projections are burrs (fig.6).  
Regarding claim 8 Chiou in view of Shoji discloses a semiconductor device wherein the scale-like portion is disposed at an outer peripheral portion of at least one of the mounting surface (214) and the heat 5PRELIMINARY AMENDMENTAttorney Docket No.: Q240649 Appln. No.: National Stage of PCT/JP2016/056975dissipating surface of the lead frame.  
Regarding claim 9 Chiou in view of Shoji discloses a semiconductor device wherein the scale-like portion is disposed on an entire surface of at least one of the mounting surface (212) and the heat dissipating surface of the lead frame (214).  
Regarding claim 10 Chiou in view of Shoji discloses a semiconductor device wherein a resin (240) having thermal conductivity higher than thermal conductivity of the first insulating resin member (240) is used for the second insulating resin (250) member.  

Regarding claim 14 Chiou in view of Shoji discloses a semiconductor device wherein a frame-like projecting portion is provided at an outer peripheral end portion of the second insulating resin member (240), and the thin molded portion (250) is integrally formed within the frame-like projecting portion.
Claims 5, 6, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou US 2008/0185697 in view of Shoji US 2006/0054901.
Regarding claims 5, 6, 19, 20, Chiou differs from the claimed invention because he does not explicitly disclose a device wherein a roughened metal plating lead frame having a surface coated with roughened metal plating is used as the lead frame; wherein the lead frame is coated with metal plating, and includes a scale-like portion obtained by distorting a surface of the metal plating into a scale form.  
Shoji discloses a device wherein a roughened metal plating lead frame (32,2a) having a surface coated (coating could be 32) with roughened metal plating is used as the lead frame; wherein the lead frame is coated with metal plating, and includes a scale-like portion obtained by distorting a surface of the metal plating into a scale form.  
Shoji is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Chiou. Therefore, at the time the .
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou US 2008/0185697 in view of Shinohara US 2002/0109211.
Regarding claims 11, 12, Chiou differs from the claimed invention because he does not explicitly disclose a device wherein an insulating resin having thermal conductivity of 3 W/m- K to 12 W/m- K is used for the first/second insulating resin member.  
Shinohara discloses [0011, 0052] a device wherein an insulating resin having thermal conductivity of 3 W/m- K to 12 W/m- K is used for the first/second insulating resin member.  
Shinohara is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Chiou. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Shinohara in the device of Chiou because it will improve thermal conductivity [0065].
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou US 2008/0185697 in view of Miyaki USPAT 6,340,837.
Chiou in view of Shinohara differs from the claimed invention because he does not explicitly disclose a device wherein insulating resin member has a gate break mark, and the scale-like portion is disposed on a surface, of the lead frame, corresponding to the gate break mark.  

Miyaki is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Chiou. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Miyaki in the device of Chiou because it facilitates formation of the device (col.9, line 20-25).
Allowable Subject Matter
Claims 15-18 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813